DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Maintained Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 6 and 8-20 remain rejected under 35 U.S.C. 102(b) as being anticipated by Smith et al. (US 2010/0093537; published: April 15, 2010; of record).
Smith et al. is directed to lipo-chitooligosaccharide combination compositions for enhanced plant growth and yield (Title). Smith et al. teach compositions and methods for enhancing plant growth and crop yield in legumes and non-legumes, wherein the compositions comprise lipo-chitooligosaccharides (LCO) in combination with chitins/chitosans or in combination with flavonoid compounds or in combination with a herbicide (i.e., a pesticide) and wherein the method comprises applying the compositions to seeds and/or plants (limitations of claims 1, 8, 14 and 16; Abstract). Smith et al. teach that an effective amount of the composition is an amount that increases plant growth or crop yield when compared with the growth or crop yield (e.g., 
Smith et al. teach that the LCO’s may be utilized in various forms of purity and may be used alone or with rhizobia (i.e., a diazotroph) (limitation of instant claim 6; [0011-0012] and [0015]).
With regards to instant claims 9-13, Smith et al. teach that for seed treatment, the composition is applied to seeds in a single application, and the seeds may be planted immediately or stored before planting ([0023]). A recitation of the intended use of the claimed invention, effect of the treated seed with various times of storage (at least 3 months to at least 24 months) in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regards to the plant, Smith et al. teach that the composition is applied to field-grown plants, legumes or non-legumes; specifically, soybeans, corn, rice, barley, wheat and cotton (limitations of claims 14-20; [0023] and Examples).
Smith et al. teach that the one or more LCO in the composition is in a concentration range from 10'5 M to 10'14 M (limitation of claim 4; [0009], [0015] and [0017]). As indicated in the Examples, the LCOs of Smith et al. are produced by Rhizobium leguminosarum bv. viceae, which are the same LCOs of instant claims 2-3 (as indicated by Applicants' specification: [0011]); therefore, the compositions of Smith et al. read on the limitations of claims 1-3.


Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Applicant Claims
2.	Determining the scope and contents of the prior art.
3.	Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-6 and 8-20 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2010/0093537; published: April 15, 2010; of record), in view of Hnatowich et al. (US 2010/0099560; published: Apr. 22, 2010; in IDS filed 2/11/19).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Smith et al. is directed to lipo-chitooligosaccharide combination compositions for enhanced plant growth and yield (Title). Smith et al. teach compositions and methods for enhancing plant growth and crop yield in legumes and non-legumes, wherein the compositions comprise lipo-chitooligosaccharides (LCO) in combination with chitins/chitosans or in combination with flavonoid compounds or in combination with a herbicide (i.e., a pesticide) and wherein the method comprises applying the compositions to seeds and/or plants (limitations of claims 1, 8, 14 and 16; Abstract). Smith et al. teach that an effective amount of the composition is an amount that increases plant growth or crop yield when compared with the growth or crop yield (e.g., bu/acre) of plants or seeds that have not been treated with the composition (limitation of claim 1; [0022] and Examples). 
Smith et al. teach that the LCO’s may be utilized in various forms of purity and may be used alone or with rhizobia (i.e., a diazotroph) (limitation of instant claim 6; [0011-0012] and [0015]).
With regards to instant claims 9-13, Smith et al. teach that for seed treatment, the composition is applied to seeds in a single application, and the seeds may be planted immediately or stored before planting ([0023]). A recitation of the intended use of the 
With regards to the plant, Smith et al. teach that the composition is applied to field-grown plants, legumes or non-legumes; specifically, soybeans, corn, rice, barley, wheat and cotton (limitations of claims 14-20; [0023] and Examples).
Smith et al. teach that the one or more LCO in the composition is in a concentration range from 10'5 M to 10'14 M (limitation of claim 4; [0009], [0015] and [0017]). As indicated in the Examples, the LCOs of Smith et al. are produced by Rhizobium leguminosarum bv. viceae, which are the same LCOs of instant claims 2-3 (as indicated by Applicants' specification: [0011]); therefore, the compositions of Smith et al. read on the limitations of claims 1-3.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Smith et al. does not teach wherein the composition further comprises one or more phosphate-solubilizing microorganism, as required by instant claim 5.  However, such deficiency is cured by Hnatowich et al. 
Hnatowich et al, which is directed to method of enhancing growth conditions for plants by growing the plants in soil, teach a method that comprises growing the plants in soil containing, in proximity to the plant roots, both a phosphorus source and at least two strains of the fungus Penicillium, particularly P. bilaiae, more particularly strains Penicillium, in particular P. bilaiae and/or P. gaestrivorus (Abstract, [0011] and [0013]).
Finding of Prim a Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to combine two compositions, each of which is taught by the prior art to be useful for the same purpose (LCO + P. bilaiae (e.g., strains NRRL 50162 and NRRL 50169) for the purpose of enhancing plant growth), in order to form a third composition to be used for the very same purpose (See MPEP 2144.06-1).
Thus, the claimed invention was prima facie obvious at the time the invention was made.

Claims 1-20 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2010/0093537; published: April 15, 2010; of record), in view of Harvey et al. (WO 2010/037167; published: Apr. 8, 2010; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Smith et al. is directed to lipo-chitooligosaccharide combination compositions for enhanced plant growth and yield (Title). Smith et al. teach compositions and methods for enhancing plant growth and crop yield in legumes and non-legumes, wherein the compositions comprise lipo-chitooligosaccharides (LCO) in combination 
Smith et al. teach that the LCO’s may be utilized in various forms of purity and may be used alone or with rhizobia (i.e., a diazotroph) (limitation of instant claim 6; [0011-0012] and [0015]).
With regards to instant claims 9-13, Smith et al. teach that for seed treatment, the composition is applied to seeds in a single application, and the seeds may be planted immediately or stored before planting ([0023]). A recitation of the intended use of the claimed invention, effect of the treated seed with various times of storage (at least 3 months to at least 24 months) in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regards to the plant, Smith et al. teach that the composition is applied to field-grown plants, legumes or non-legumes; specifically, soybeans, corn, rice, barley, wheat and cotton (limitations of claims 14-20; [0023] and Examples).
Smith et al. teach that the one or more LCO in the composition is in a concentration range from 10'5 M to 10'14 M (limitation of claim 4; [0009], [0015] and Rhizobium leguminosarum bv. viceae, which are the same LCOs of instant claims 2-3 (as indicated by Applicants' specification: [0011]); therefore, the compositions of Smith et al. read on the limitations of claims 1-3.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Smith et al. do not teach wherein the composition further comprises one or more phosphate-solubilizing microorganism and one or more mycorrhizal fungi, as required by instant claims 5 and 7.  However, such deficiency is cured by Harvey et al. 
Harvey et al. is directed to the use of penicillium to enhance plant growth, method of enhancing growth (Title). Harvey et al. teach a method of enhancing plant growth by coating plant seeds with a composition comprising Penicillium bilaiae (i.e., phosphate-solubilizing microorganism) in combination with other beneficial mircoorganisms such as vesicular arbuscular mycorhizal fungi.
Finding of Prim a Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to combine two compositions, each of which is taught by the prior art to be useful for the same purpose (LCO + P. bilaiae + mycorrhizal fungi for the purpose of enhancing plant growth), in order to form a third composition to be used for the very same purpose (See MPEP 2144.06-1).
prima facie obvious at the time the invention was made.

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
Claims 12-17 of U.S. Patent No. 10,239,798
Claims 1-27 of U.S. Patent No. 8,992,653
Claims 1-28 of U.S. Patent No. 9,414,592
Claims 1-28 of U.S. Patent No. 9,414,591
Claims 24-28 of U.S. Patent No. 9,055,746
Claims 1-40 of U.S. Patent No. 9, 955,475 
Claim 10 of U.S. Patent No. 10,206,396
Claims 24-28 of U.S. Patent No. 9,055,747
Claims 22-26 of U.S. Patent No. 8,946,119
Claims 1-40 of U.S. Patent No. 9,554,575
Claims 1-20 of U.S. Patent No. 10,188,104
Claims 23-54 of U.S. Patent Application 14/345,057
Claims 1-13 and 15-19 of U.S. Patent Application 15/954,808
Claims 8-10 and 12-20 of U.S. Patent Application 16/304,339
Claims 1-20 of U.S. Patent Application 16/218,608
Claims 21, 23, 25-26, 28, 30 and 34-43 of U.S. Patent Application 15/906,886

With regards to the abovementioned patent applications (14/345,057; 15/954,808; 16/304,339; 16/218,608; 15/906,886), this is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that the Office provides no evidence or articulated rationale tending to show that Smith’s seeds are coated with enough lipo-chitooligosaccharide to achieve the claimed growth enhancement (Remarks for 102/103: p. 5 and ODP: p. 6). 
This is not found persuasive.  In response, and as indicated in the rejection, Smith et al. teach all the structural limitations put forth in the instant claims (e.g., a seed at least partially coated with a lipo-chitooligosaccharide composition in an amount effective to enhance the plant growth, as compared to a non-coated seed).  Further, Smith et al. teach that for seed treatment, the composition is applied to seeds in a single application, and the seeds may be planted immediately or stored before planting ([0023]). With regards to the (future) intended use of storing for at least one month prior to planting the treated seed in a plant growth medium, the Examiner states the following: “A recitation of the intended use of the claimed invention, effect of the treated seed with various times of storage (at least 1 month) in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.” There is no structural difference in the seed described in Smith et al. and that of the prior art and therefore it would behave identically if stored in the same conditions and planted in the same growth medium, unless evidence contrary to this is provided by Applicants. It is noted that in, for example, the parent application, the claims were directed to a method of using a lipo-chitooligosaccharide where the active method steps require the seed to be treated one month prior to planting.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks: p. 5), it must be In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617